        Case 3:21-cv-01542-S-BK Document 1-5 Filed 07/02/21                       Page 1 of 7 PageID 15

 STATEMENT OF CLAIMS                                                       Case No. -t& )-1 1 Qua°I
                                                                                                  ) N6
 SMALL CLAIMS COURT OF DALLAS COUNTY,TEXAS                                 Precinct/County
                                                                           Receipt No.

PLAINTIFFS}:                Lucas Horton
STREET ADDRESS:                     1202 Stratford Dr
CITY, STATE,ZIP CODE:          Richardson,TX 75080
HOME PHONE:_214 909 3341                            EMAIL:      Lucas@valeriafinejewelry.com

BUSINESS.PHONE:
VS.
DEFENDANT(S):                      Multiplan, Inc
STREET ADDRESS:        115 5th Ave 7th Floor
CITY, STATE,ZIP CODE:^New York, New York, 10003
HOME PHONE:                                                EMAIL:

BUSINESS PHONE:        800-677-1098


PERSON(S)TO BE SERVED:                     CSC

STREET ADDRESS:           80 Albany St
CITY,STATE, ZIP CODE:                  Albany, New York, 12207
PHONE: 866-403-5273

**************************************************************************************

_x     Defendant(s) is/are justly indebted to Plaintiff(s) in the sum of$ _7500_,along with costs of court

for the following reason(s).                         See Attached




OR
       Defenda nt(s) is/are justly indebted to Plaintiff(s) for return ofthefollowing described property for the
following reason(s):




                                                                                  valued at $


Judge Margaret O'Brien,Justice of the Peace 2-1
140 N.Garland Avenue,Garland,TX 75040
 Phone:(21.4)643-4773• Fax(214)643-4772
 E-mail: JP21Court@datlascountv.org• Website: www.JudgeMO.org
              Case 3:21-cv-01542-S-BK Document 1-5 Filed 07/02/21                    Page 2 of 7 PageID 16

, AND there are no counterclaims existing in favor of Defendant(s) against Plaintiff(s) except:
  PLAINTIFF(s) REQUEST (s): a judgment for a sum of money against Defendant(s), plus pre-judgment interest,
  plus reasonable attorney fees, plus all costs of court, plus post-judgment interest at the highest legal rate.


  Plaintiff's Attorney


  Address and Suite No.


  City                          State                    Zip


  Phone                         Fax



  Bar Card#


  ANY LEGAL QUESTIONS WILL NOT BE ANSWERED BY THIS COURT,
   LEGAL AID: 214-748-1234
  Information on Small Claims maybefound on our website: www.JudgeMO.org

                                           Unsworn Declaration
 (Texas Civil Practice and Remedies Code,Section 132.001)

   I am the         ___X Plaintiff             Attorney of Recordfor the Plaintiffin this proceeding
                                 Lucas Horton
           Printed Name
                      1202Stratford Dr, Richardson, TX 75080
           Street Address/City/State/Zip
                214 909 3341
           Phone Number/Fax Number

   I declare under penalty ofperjury that all information in the attached document titled, Statement of Claims,
   is true and correct.

   Penaltyfor making or using afalse affidavit— a person who makes or uses an affidavit knowing it to be
   false,shall befined as provided in title 18 United States Code, or imprisonedfor not more than one year,
   or both.



              Signature                                               Date

    Judge Margaret O'Brien,Justice ofthe Peace 2-1
    140 N. Garland Avenue, Garland,TX 75040
    Phone:(214)643-4773• Fax(214)6434772
    C-mali:JP21Coutr@dallascou nty.org• Website: www.ludgeN10.org
Case 3:21-cv-01542-S-BK Document 1-5 Filed 07/02/21                       Page 3 of 7 PageID 17




 LUCAS HORTON,                                                       IN THE DALLAS COUNTY
 Plaintiff,
                                                                     JUSTICE COURT
 v.

                                                                     PRECINCT 2,PLACE 1
 Multiplan, Inc


 Defendant.                                                          DALLAS,TEXAS


                                             1. PARTIES

 2.     Plaintiff is an individual who resides in Dallas, Dallas County,Texas.

 3.     Defendant is a corporation incorporated and existing under the laws of the State of

        New York whose primary place of business and corporate headquarters is located at

        115 5th Ave 7th Floor, New York, New York 10003

                               1. COMMON FACTUAL ALLEGATIONS

 4.     Defendant and its proxies place unwanted telemarketing calls to solicit consumers to

        purchase health insurance that it is a party to.

 5.     All of the calls at issue in this case were made on behalf of,for the benefit of, and with

        the knowledge and approval of Defendant.

 6.     Unfortunately for consumers, Defendant, in an attempt to sell more health insurance,

        engages in an aggressive telemarketing campaign that includes violating the 'CPA

        thousands of times a day.

 7.     Specifically, Defendant(or a third-party acting on its behalf and for its benefit) places

        unsolicited telemarketing calls to consumers that sometimesfeature an artificial
Case 3:21-cv-01542-S-BK Document 1-5 Filed 07/02/21                        Page 4 of 7 PageID 18




        and/or prerecorded voice.

 8.     Rather than adhere to the requisite rules regarding obtaining consent prior to

        engaging in telemarketing, Defendant(or a third-party acting on its behalf or for its

        benefit) places repeated calls to consumers who have never provided consent(either

        orally or in writing)to receive such calls. By placing the calls without first obtaining

        prior express written consent, Defendant plainly violates of the TCPA,47 U.S.C.§ 227,

        etseq and also TX 305.

 9.     By making unauthorized telemarketing calls as alleged herein, Defendant has caused

        consumers actual harm. This includes the aggravation, nuisance and invasions of

        privacy that result from the placement and receipt of such calls, in addition to the

        wear and tear on their telephones, consumption of battery life, lost ability to place

        outgoing calls and other interruption in use, cellular minutes, loss of value realized for

        the monies consumers paid to their carriers for the receipt of such calls, and other

        diminished use, enjoyment, value, and utility of their cefiphones and celiphone plans.

  10.   Furthermore, Defendant(or a third-party acting on its behalf and for its benefit) made

        the calls knowing that the calls trespassed against and. interfered with Plaintiff use.

        and enjoyment of, and the ability to access, their telephones, including the related

        data, software, applications, and hardware components.

 11.    Defendant or its proxies knowingly made,and continues to make, repeated

        prerecorded telemarketing calls to consumers' telephones without the prior express

        consent of the recipients.

 12.    As such, Defendant not only invaded the personal privacy of Plaintiff it also
Case 3:21-cv-01542-S-BK Document 1-5 Filed 07/02/21                     Page 5 of 7 PageID 19




      intentionally, repeatedly, and willfully violated the TCPA.

13.   The calls were made by or on Defendant's behalf and with its knowledge and approval.

      Defendant either knew about the calls, received the benefits of the calls, directed that

      the calls be made, and/or ratified the making of the calls.

14.   The TCPA was enacted to protect consumers from unsolicited telephone calls like

      those alleged in this case.

15.   In response to Defendant's unlawful conduct, Plaintiff files the lawsuit and seeks an

      injunction requiring Defendant and its proxies to cease all unsolicited telephone

      calling activities to consumers as complained of herein and an award of statutory

      damages to the Plaintiff, together with costs, and pre- and postjudgment interest.

16.   Defendant is involved in multiple class action lawsuits for violating the TCPA such as

      PHYSICIANS HEALTHSOURCE, INC v Multiplan, Caflier v Multiplan, and Liou v

      Multiplan. This demonstrates a proven track record of disregard for the TCPA.

                                1.. FACTS SPECIFIC TO PLAINTIFF

17.   Plaintiff is the owner and customary user of a cellphone number ending in 3341.

18.   Plaintiff has been on the national DNC list
                                             „ _
                                                  since
                                                   ,
                                                        2011.
                                                       -_"' - •



19.   At no time did Plaintiff ever provide his cellphone number to Defendant or provide

      Defendant, or any of Defendant's agents or contractors, with prior express consent

      to call.

20.   Plaintiff was called by 779-680-8982 on 8/29/2019, 737 238-2962 on 9/18/2019 and
      9/23/2019, and 925-239-0571 on 10/4/2019. Each of these calls featured a prerecorded
      message offering health insurance from a generic company name. After pressing 2 on
      the 10/4/2019 call, Plaintiff pressed 2to talk to an operator and tried to buy insurance
Case 3:21-cv-01542-S-BK Document 1-5 Filed 07/02/21                      Page 6 of 7 PageID 20




      to find out who was behind the call. Plaintiff went along with the process until the
      operator asked him to release him of any TCPA liability. Plaintiff balked and was hung
      up on. On 10/14/2019, Plaintiff was called by 888-636-3834 and this time completed a
      dummy sale to identify the caller, resulting in the purchase of a health insurance plan
      with a Member ID of HCP4715900 and a Group Number of 001AFXH.
      Plaintiff purchased an insurance policy to see who was behind the illegal calls.
21.   The call was made by or on behalf of Defendant for the purpose of selling

      Defendant's products and services. Here,the call was made by employees or agents

      of Defendant, at the direction of Defendant, in accordance with a contract with

      Defendant, and with Defendant's substantial oversight and control.

22.   Defendant knew about the calls, directed the making of the calls, ratified the calls by

      approving them and/or knowingly receiving the benefits from them,and otherwise

      benefitted from the calls.

23.   All of the calls attempted to solicit Plaintiff to purchase the health insurance plans

      that Defendant is partyto and directly benefits from each month the Plaintiff paid

      the premium.

24.   Prior to receiving the above-referenced calls, Plaintiff had no relationship with

      Defendant, had never p- rovided his tele-phiiiie-niiin6ir directly to Defendant, and

      had never requested that Defendant place calls to him or to offer him any services.

25.   Simply put, Plaintiff has never provided any form of prior express consent to

      Defendant, or to anyone acting on Defendant's behalf, to place telemarketing

      calls to his phone number.

26.   Defendant was, and still is, aware that the above-described telemarketing calls were
Case 3:21-cv-01542-S-BK Document 1-5 Filed 07/02/21                      Page 7 of 7 PageID 21




       made to consumers like Plaintiff who never provided prior express consent to receive

       them.

27.    By making unsolicited calls as alleged herein, Defendant has caused Plaintiff actual

       harm,including:(a)the aggravation, nuisance, and invasions of privacy that result

       from the placement of such calls,(b) wear and tear on their telephones,(c)

       interference with the use of their phones,(d)consumption of battery life,(e)loss of

       value realized for monies consumers paid to their wireless carriers for the receipt of

       such calls, and (f)the diminished use, enjoyment,value, and utility of their telephone

       plans.

 28.   Furthermore, Defendant made the calls knowing they trespassed against and

       interfered with Plaintiffs use and enjoyment of, and the abilityto access their

       phones, including the related data, software, and hardware components.

 29.   To redress these injuries, Plaintiff, brings this suit under the TX 305 and TCPA, which

       prohibit unsolicited telemarketing calls to consumers'telephones and demands

       $1500 per call ($7500 total) together with costs and pre- and postjudgment interest.


 •
